Citation Nr: 1342108	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a chronic lung disease to include chronic obstructive pulmonary disease.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1970 to February 1972.  

The claims are before the Board of Veterans' Appeals (Board) on appeal of rating decision n February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In a decision in September 2011, the Board reopened the claims and then remanded the claims for additional development.  As requested development has been completed, no further action is needed to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

While on appeal in a rating decision in September 2012, the RO granted service connection for PTSD, which is a complete grant of the benefit and the claim is no longer in appellate status. 


FINDINGS OF FACT

1.  Chronic bronchitis is unrelated to an injury or disease or other event in service.  

2.  A chronic lung disease to include chronic obstructive pulmonary disease is unrelated to an injury or disease or other event in service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic bronchitis are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.300 and 3.303 (2013).

2.  The criteria for service connection for a chronic lung disease to include chronic obstructive pulmonary disease are not met.  U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.300 and 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2005 and in October 2011.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case in October 2012.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, and VA and private medical records. 

The Veteran was afforded a VA examination in October 2011.  As the examination report was based on review of the Veteran's history and described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, referred to as service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service). 






To establish entitlement to VA disability compensation, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence of an injury or disease; and (3) a causal relationship between the present disability and the injury or disease incurred during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, different legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

On a claim of  service connection for asbestos-related diseases, VA has issued a circular that provides guidelines for considering asbestos claims.  Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00. VA must analyze the claim of service connection for an asbestos-related disease under the administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 




The Adjudication Manual points out that the inhalation of asbestos fibers can result in fibrosis and tumors and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam. 38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008). 

A disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service if it resulted from injury or disease attributable to the use of tobacco products by a Veteran during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and the weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  



"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence 

The Veteran served on active duty from August 1970 to February 1972.  Service personnel records show that the Veteran served on the USS Ticonderoga, but service in Vietnam or in the inland waters of Vietnam is not shown. 

On entrance examination, no lung abnormality was noted.  In October 1970, the Veteran complained of coughing up sputum.  In October 1971, while serving on board the USS Ticonderoga, the Veteran was referred for admission to the naval hospital in San Diego due to a one-year history of a productive cough, hemoptysis, chest pain, shortness of breath, and dyspnea on exertion.  It was noted that shipboard duties seemed to have aggravated the symptoms.  The diagnosis was to rule out bronchectasis and to rule out allergic bronchitis.  The Veteran was evaluated at the naval hospital, where persistent wheezing and persistent coarse rhonchi and cough were noted, which was possibly attributable to the Veteran's continued smoking habit.  The diagnosis was chronic bronchitis.  Following a Medical Board review, the Veteran was discharged in February 1972 in part due to chronic bronchitis.  


After service, in August 1972, on a VA examination the Veteran stated that he had had bronchitis in July.  On examination, there was no cough and the breath sounds were normal.  The VA examiner concluded that there were no present signs of any physical illness.  Private records show that in June 1977 chronic bronchitis by history was noted.  Chest X-rays taken in June 1977 and September 1980 were normal.  In February 1982, the Veteran was seen for cold and cough and pains in the chest when coughing.  The impression was bronchitis.  In February 1987, an X-ray demonstrated a normal chest.  In May 1989, the Veteran gave a history of respiratory disease and occasional shortness of breath.  It was noted that the Veteran smoked between a pack and a pack and a half of cigarettes a day.  In June 1989 a chest X-ray was normal.  In March 1992, the Veteran stated that he smoked two packs of cigarettes a day for four years.  

In September 2004, VA records noted that the Veteran was informed that X-rays indicated the likelihood of chronic bronchitis secondary to a long history of smoking.  The Veteran explained that he understood and noted that he attended a smoking cessation class.  

In July 2005, private medical records show that the Veteran had exertional dyspnea and occasionally a productive cough and nocturnal wheezing.  History included chronic bronchitis, which a private physician stated was possibly related to asbestos exposure, exposure to Agent Orange, long term substantial marijuana use, and twenty plus years of smoking one to two packs of cigarettes a day.  The impression was chronic bronchitis.  

On VA examination in August 2005, the Veteran stated that chronic bronchitis began aboard ship in the waters off of Vietnam.  He stated that he flew over Vietnam intermittently for six months but he did not land in Vietnam.  The VA examiner noted that an X-ray in January 2003 showed COPD without confluent infiltrate and no pleural effusion.  




The diagnosis was COPD with chronic bronchitis.  The VA examiner noted that private hospital records from January to February 2005 included a history of chronic bronchitis but there were no clear onset and a document in 2005 would not clearly establish the onset of lung disease during active duty.  The VA examiner stated that he did not find evidence that the Veteran's symptoms were attributable to an event while on active duty.  

In September 2006, the Veteran complained of intermittent chest pain for three weeks.  It was noted that the Veteran was still smoking and was using an inhaler.  

In March 2007, it was noted that there were no findings of COPD on a chest X-ray.  In August 2007, it was noted that the Veteran smoked about a pack of cigarettes a day.  The diagnosis was COPD.  In April 2008, "smoker's congestion" was found in the lungs.  In June 2008, the diagnoses were COPD, chronic bronchitis and reactive airways disease.  The Veteran was still smoking one to two cigarettes a day. In August 2008, the Veteran stated that he started smoking at age 34 and smoked about half a pack of cigarettes a day.  

On VA examination in October 2011, the Veteran stated that he quit smoking in 2011.  The VA examiner noted that repeat pulmonary functioning testing in 2011 showed a marked worsening over the course of five years.  

Following a review of the Veteran's history and a physical examination, the VA examiner concluded that it was less likely than not that chronic bronchitis and COPD were related to an injury, disease, or event in the service.  The VA examiner explained that the Veteran's medical board in 1972 noted that the Veteran's pulmonary function tests were normal as were chest x-rays and laboratory evaluations.  It was noted that the Veteran had no response to treatment and that his wheezing was felt to be at least partially attributable to his continued smoking.  






The VA examiner noted that breathing problems were not documented in VA medical records for many years after service and that during the time the Veteran continued to smoke.  The VA examiner stated that it was more likely than not that the Veteran's recent worsening of pulmonary functioning was due to long standing tobacco and marijuana abuse.  

In July 2011, the Veteran stated that he smoked a one pack of cigarettes a day for one year.  

In July 2011, the Veteran testified that he had been treated for breathing problems since 1972.  He described continuous bronchitis between 1972 and 1987.  He stated that he had been hospitalized for breathing problems between ten and fifteen times, but stated that there were probably no records for private facility treatment during that time.  He described problems walking up stairs and difficulty breathing for forty-two years.  The Veteran asserted that bronchitis in service never cleared up and that COPD was secondary to bronchitis.  The Veteran stated that he smoked periodically.
Analysis

Direct Service Connection

The Veteran asserts that he has had lung problems ever since he had bronchitis in service.  Chronic bronchitis was found by a Medical Board in service.  After service chronic bronchitis and COPD have been documented. 

The Veteran is competent to describe lung problems in service and since service, which is within the realm of the Veteran's personal experience.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).



See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Chronic bronchitis in service and the post-service diagnoses of chronic bronchitis and COPD answer the questions of what happened in service and of present disabilities.  Competent and credible evidence is still required to establish a relationship or nexus of chronic bronchitis in service and the present chronic bronchitis and COPD.  

As for evidence of a nexus to service, the present chronic bronchitis and COPD are not chronic diseases listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)). 

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  A simple medical condition is one capable of lay observation.  Jandreau, at 1377.  As a lay person, the Veteran is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Chronic bronchitis and COPD are not the type of conditions under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation.



See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of the current case law, chronic bronchitis and COPD are internal disease processes, analogous to a disease such as rheumatic fever, rather than to flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  

For this reason, the claimed disabilities are not the type of conditions under case law that has been found to be capable of lay observation.  As chronic bronchitis and COPD are not capable of lay observation, the claimed disabilities are not simple medical conditions.  

To the extent the Veteran himself associates chronic bronchitis and COPD to service, the association is an inference based on facts and it is an opinion rather than a statement of fact.  

As previously explained, chronic bronchitis and COPD are not simple medical conditions and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the present chronic bronchitis and COPD and the in-service bronchitis. 

The Veteran's lay opinion is therefore not competent evidence of a causal relationship or nexus between the claimed disabilities and in-service bronchitis.  




Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claims. 

As the Veteran's lay evidence is not competent evidence, the Board considers the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran describing symptoms that later support a diagnosis by a medical professional, no medical professional has attribute chronic bronchitis and COPD to service.  

On VA examination in October 2011, the VA examiner, a physician, who is  qualified through education, training, or experience to diagnose and to offer a medical opinion, expressed the opinion that it was more likely as not that the Veteran's pulmonary functioning was due to long standing tobacco abuse.  And the Veteran cannot be compensated for diseases incurred in service due to the abuse of tobacco.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300. 

In sum, there is no medical evidence favorable to claim and the lay evidence is not competent evidence on the question of a nexus to service. 

As service connection has not been established for bronchitis, the Board need not reach the question that a service-connected disability cause or aggravated COPD.

As the preponderance of the medical evidence is against the claims of service connection, there is no doubt to be resolved and service connection is not warranted.





Asbestos and Agent Orange Exposure

The Veteran's lung diseases, chronic bronchitis and COPD, are not diseases associated with exposure to asbestos, such as tumors, pleural effusions, pleural plaques, mesotheliomas of the pleura and peritoneum, cancer of the lung, or interstitial pulmonary fibrosis (asbestosis).  As for exposure to Agent Orange the Veteran was not in Vietnam or in the "brown waters" of Vietnam, a presumption of exposure to Agent Orange is not established.  

As for the statement of a private physician that chronic bronchitis was "possibly" related to asbestos exposure, as the opinion is qualified as "possibly" related, the opinion is too speculative and the opinion has no probative value on a material issue of fact, that is, whether chronic bronchitis was related to asbestos exposure.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that an appellant was "possibly" suffering from a disability was deemed speculative); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest a possibility of causation is insufficient to establish service connection).  As for exposure to Agent Orange, the Veteran was not in Vietnam or in the "brown waters" of Vietnam, and a presumption of exposure to Agent Orange is not established. 

For these reasons, the Board rejects the medical as evidence favorable to the claims. 

To the extent the Veteran asserts a causal relationship between bronchitis or COPD and exposure to asbestos and Agent Orange, the assertion constitutes the Veteran's opinion.  The Veteran as lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Competency is a question of fact, which is to be addressed by the Board.  Jandreau, at 1377. 





Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159. 

The Veteran's opinion, as a lay person, is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  Here, the question of whether chronic bronchitis or COPD is due to exposure to asbestos is not a simple medical condition that can be determined by the Veteran as a lay person based on inferences gained by his own personal knowledge, because the medical causal relationship here falls outside the realm of common knowledge of a lay person, that is, the question is not capable of lay observation without specialized education, training, or experience.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of a causal relationship or nexus between chronic bronchitis or COPD and asbestos exposure.  For this reason, the Board rejects the Veteran's lay opinion as competent evidence to substantiate the claims and the lay evidence has no probative value.  To the extent the Veteran asserts that he was exposed to Agent Orange, again the Veteran was not in Vietnam or in the "brown waters" of Vietnam, and a presumption of exposure to Agent Orange is not established.  



As the preponderance of the evidence is against the claims of service connection on the basis of exposure to asbestos or Agent Orange, the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.).






ORDER

Service connection for chronic bronchitis is denied.

Service connection for a chronic lung disease to include chronic obstructive pulmonary disease (COPD) is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


